Bboyles, O. J.
1. Tlie first special ground of the motion for a new trial is not complete and understandable within itself. It refers the court to “page 2. of the original brief of the evidence” for the evidence to which the ground relates, instead of setting out the evidence so that the court can understand the ground without having to refer to the brief of the evidence. ,
2. It appears from the record that the alleged newly discovered evidence was known to the accused before his trial, but that he failed to communicate it to his counsel. It follows that the court did not err in overruling the ground of the motion for a new trial based upon such evidence. See, in this connection, Wheatley v. State, 41 Ga. App. 481 (3) (153 S. E. 381).
3. The evidence as to the defendant’s guilt, while weak and not altogether satisfactory, authorized the verdict returned, and, the finding of the jury having been approved by the trial judge, and no error of law appearing, the judgment must be
*495Decided June 10, 1931.
Rehearing denied July 14, 1931.
Hugh F. Combs, for plaintiff in error.
M. L. Felts, solicitor-general, contra.

Affirmed.


Luke, J., concurs. Bloodioorth, J., absent on account of illness.